DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 and dependent claims: “a storage unit”, “an acquisition unit”, “an evaluation unit” and “a setting unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a reproduction of claim 1 (emphasis added):
1. An inspection apparatus that performs image processing using an image processing algorithm selected in advance out of a plurality of image processing algorithms on a transmission image obtained by transmitting electromagnetic waves through an article, and inspects presence of a foreign matter contained in the article based on an image processing result, the inspection apparatus comprising: 
a storage unit configured to store the image processing algorithms; 
an acquisition unit configured to acquire, as a reference transmission image, a transmission image obtained by transmitting electromagnetic waves through the article to which a foreign matter is attached or a synthesized transmission image generated by virtually 
an evaluation unit configured to evaluate detection accuracy of the foreign matter for each of the image processing algorithms based on evaluation images obtained by processing the reference transmission image with the image processing algorithms stored in the storage unit; and 
a setting unit configured to set at least one of the image processing algorithms as the image processing algorithm selected in advance based on evaluation in the evaluation unit. 

The preamble recites “using an image processing algorithm selected in advance out of a plurality of image processing algorithms”, but the body of the claim recites steps of how to select an image processing algorithm out of a plurality of image processing algorithms. Particularly, the last phrase recites, “to set at least one of the image processing algorithms as the image processing algorithm selected in advance based on evaluation in the evaluation unit”, seeming to fuse two processes: one for applying a preselected image processing algorithm and the other for selecting image processing algorithm based on evaluation scores. Therefore claim 1 recites conflicting elements. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2007/0019841 A1) in view of Official Notice.
As per claim 1, Hirose teaches the invention substantially as claimed including an inspection apparatus (ABSTRACT; Fig. 1) that performs image processing using an image processing algorithm selected in advance out of a plurality of image processing algorithms on a transmission image obtained by transmitting electromagnetic waves through an article, and inspects presence of a foreign matter contained in the article based on an image processing result, the inspection apparatus comprising: 
an unit configured to provide the image processing algorithms (Hirose discloses a plurality of image processing algorithms, either provided initially or created using various of combinations of filters. See para. [0008], [0014], [0027]-[0029], [0137]-[0138]), and FIG. 9(a)-9(b)); 
an acquisition unit (Fig. 1; para. [0014]) configured to acquire, as a reference transmission image, a transmission image obtained by transmitting electromagnetic waves through the article to which a foreign matter is attached or a synthesized transmission image generated by virtually synthesizing the foreign matter with a 
an evaluation unit configured to evaluate detection accuracy of the foreign matter for each of the image processing algorithms based on evaluation images obtained by processing the reference transmission image with the image processing algorithms stored in the storage unit (Fig. 6; Fig. 11; para. [0011]; para. [0053]-[0055]; para. [0139]); and 
a setting unit configured to set at least one of the image processing algorithms as the image processing algorithm selected in advance based on evaluation in the evaluation unit (Fig. 6; Fig. 11-15; para. [0053]-[0055]; para. [0122]). 
Hirose teaches every limitation recited in claim 1 as analyzed above except for a storage unit to store the image processing algorithms. Note Hirose discloses an apparatus with various types of memories (Fig. 4), but does not specifically mention a storage unit for storing the image processing algorithms. Official notice is taken since storing image processing algorithms in an image processing apparatus is a notoriously well-known practice. Taking the combined teachings of Hirose and Official Notice as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider providing a storage unit for storing image processing algorithms in order for the apparatus to apply the algorithms in a convenient manner. 

As per claim 2, dependent upon claim 1, Hirose in view of Official Notice teaches that the synthesized transmission image is generated by synthesizing a transmission 

As per claim 3, dependent upon claim 1, Hirose in view of Official Notice teaches that the evaluation unit evaluates the detection accuracy based on a score calculated based on average brightness of a portion corresponding to the foreign matter of the evaluation image, minimum brightness of a portion corresponding to the foreign matter, and maximum brightness of a portion corresponding to the article other than the foreign matter (Hirose para. [0053]-[0054]; para. [0139]). 

Claim 4, dependent upon claim 2, is rejected as applied to claim 3 above.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2007/0019841 A1), in view of Official Notice, as applied above to claims 1-4, and further in view of Ma et al. (US Publication 2019/0164010 A1, hereafter Ma), Gross et al. (US Publication 2018/0121608 A1, hereafter Gross) and Xu et al. (US Publication 2018/0165409 A1, hereafter Xu).
As per claim 5, dependent upon claim 1, Hirose in view of Official Notice does not teach the recited limitations. 
Ma discloses a method for real-time object detection from video data in which confidence scores are used for detection confidence measurement (ABSTRACT; para. [0046]). Ma further teaches that confidence scores may be computed based on contrast 
Gross is evidenced that Weber contrast may be used in cases where small features are present on a large uniform background, e.g., where the average luminance is approximately equal to the background luminance. The Weber contrast is defined by (I – I_b)/I_b, in which I is the luminance of the features and I_b is the luminance of the background (page 21 top box last 9 lines). Therefore when the luminance of the features (foreground) becomes brighter, the contrast increases, and when the luminance of the background becomes darker, the contrast increases. The combination of Ma and Gross renders obviousness that the detection confidence score is higher when the foreground is brighter or the background is darker.
Taking the combined teachings of Hirose, Official Notice, Ma and Gross as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider calculating a detection score based on contrast as performed by Ma and Gross in order to provide a quantified measurement of detection confidence based on image brightness change.
Hirose in view of Official Notice, Ma and Gross does not further teach the rest limitations recited. 

	Xu discloses a method for identifying a single molecule (ABSTRACT). Xu teaches performing filtering on the image in order to make the foreground brighter and the background darker (para. [0083]). The combination of Hirose, Official Notice, Ma, Gross and Xu then renders obviousness of correction image brightness as recited.
Taking the combined teachings of Hirose, Official Notice, Ma, Gross and Xu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider correcting image brightness as performed by Xu in order to increase image contrast between foreground and background and further improve object detection accuracy. 

Claim 6, dependent upon claim 2, is rejected as applied to claim 5 above.

Claim 7, dependent upon claim 3, is rejected as applied to claim 5 above.

Claim 8, dependent upon claim 4, is rejected as applied to claim 5 above.

As per claim 13, dependent upon claim 5, Hirose in view of Official Notice, Ma, Gross and Xu teaches that the acquisition unit generates, based on a transmission image acquired by transmitting electromagnetic waves through the foreign matter that is 

Claim 14, dependent upon claim 6, is rejected as applied to claim 13 above.

Claim 15, dependent upon claim 7, is rejected as applied to claim 13 above.

Claim 16, dependent upon claim 8, is rejected as applied to claim 13 above.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Publication 2007/0019841 A1), in view of Official Notice, as applied above to claims 1-4, and further in view of Xu et al. (US Publication 2018/0165409 A1, hereafter Xu).

As per claim 9, dependent upon claim 1, Hirose in view of Official Notice and Xu teaches the limitations recited as analyzed above in rejections to claim 13. 

Claim 10, dependent upon claim 2, is rejected as applied to claim 9 above.

Claim 11, dependent upon claim 3, is rejected as applied to claim 9 above.

Claim 12, dependent upon claim 4, is rejected as applied to claim 9 above.

Allowable Subject Matter
Claims 17-20 are rejected under 35 U.S.C. 112(b). Further claims 17-20 are dependent upon respective rejected base claims. Therefore, claims 17-20 would be allowable if the 112(b) rejections are overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claims 17-20, prior art taken alone or in combination with fails to disclose or teach the limitations recited (including all of the limitations of the base claim and any intervening claims). Specifically, the following limitations are not taught in prior art:
“the acquisition unit acquires a first variation that is variation in brightness of a portion corresponding to the foreign matter with respect to a portion corresponding to the background in the foreign-matter transmission image, and a second variation that is variation in brightness of a portion corresponding to the foreign matter with respect to a portion corresponding to the article in a transmission image obtained by transmitting electromagnetic waves through the article containing the foreign matter, and
the acquisition unit corrects, based on the first variation and the second variation, brightness of respective pixels constituting the synthesized transmission image”.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664